DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“at least one device” in claims 21-40
“at least one energy directing element” in claims 21-40

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-6 and 15 of U.S. Patent No. 11,166,007 in view of Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other.
21. (New) A multiscopic content system, comprising: 




a plurality of modules each comprising: at least one device configured to at least sense electromagnetic energy and generate image data; 

and at least one energy directing element operable to at least direct electromagnetic energy to the at least one device; 







wherein the at least one device is configured to be positioned along at least a first direction by an offset distance, the first direction being perpendicular to an energy propagation axis of the at least one energy directing element; 

and wherein the offset distance of the at least one device of the plurality of modules are determined 


so frustums of the at least one device of the plurality of modules substantially overlap to define a convergence volume.
1. A system operable to capture holographic data, the data comprising a total pixel disparity defined by the captured views, TD, the system comprising: 

at least S number of optical modules comprising at least S number of respective devices configured to at least sense light and generate image data, S being an integer; 





wherein each of the at least S number of devices pair with an adjacent device to define a maximum effective disparity MD; wherein S is greater than or equal to (TD/MD)+1, the ratio TD/MD being greater than 1; 

[see below “wherein the respective devices of the optical modules are configured to translate in at least a first direction by an offset distance, the first direction being perpendicular to an optical axis of the respective optical modules.”

[see below “wherein the respective devices of the optical modules are configured to translate in at least a first direction by an offset distance, the first direction being perpendicular to an optical axis of the respective optical modules.”]


and wherein the optical modules are configured so frustums of the optical modules substantially overlap to define a convergence volume.

2. The system of claim 1, wherein the respective devices of the optical modules are configured to translate in at least a first direction by an offset distance, the first direction being perpendicular to an optical axis of the respective optical modules.


	However, 007 does not claim at least one energy directing element as claimed.  Official Notice is taken that it is well known in the art to provide energy directing elements in an imaging system so as to focus incoming light on an image sensor (i.e. a device configured to sense electromagnetic energy”).  Therefore, it would have been obvious to include at least one energy directing element (i.e. a lens) configured to focus light onto the image sensor (i.e. at least one device...) so that a focused image may be captured.[claim 25]
	Regarding claim 25, see claim 4 of ‘007.[claim 26]
	Regarding claim 26, see claim 5 of ‘007.[claim 27]
	Regarding claim 27, see claim 6 of ‘007.[claim 28]
28. (New) A holographic content system, comprising: 

first and second clusters of modules, each module comprising: at least one device configured to at least sense electromagnetic energy and generate image data; 























and at least one energy directing element operable to at least direct electromagnetic energy to the at least one device; 

and wherein the at least one device is configured to be positioned along at least a first direction by an offset distance, the first direction being perpendicular to an energy propagation axis of the at least one energy directing element; 


wherein the offset distance of the at least one device of the first cluster of modules are determined so frustums of the at least one device of the first cluster of modules overlap to define a first convergence volume; and wherein the offset distances of the at least one device of the second cluster of modules are determined so frustums of the at least one device of the second cluster of modules overlap to define a second convergence volume.

11. A system comprising: 


a first cluster of optical modules configured to capture holographic data comprising a first total pixel disparity defined by the captured views, TD1, the first cluster of optical modules comprising: at least S1 number of optical modules comprising at least S1 number of respective devices configured to at least sense light and generate image data, S1 being an integer; wherein each of the at least S1 number of devices pair with an adjacent device to define a maximum effective disparity MD1; wherein S1 is greater than or equal to (TD1/MD1)+1, the ratio TD1/Ma1 being greater than 1; and a second cluster of optical modules configured to capture holographic data comprising a second total pixel disparity defined by the captured views, TD2; the second cluster of optical modules comprising: at least S2 number of optical modules comprising at least S2 number of respective devices configured to at least sense light and generate image data, S2 being an integer; wherein each of the at least S2 number of devices pair with an adjacent device to define a maximum effective disparity MD2; wherein S2 is greater than or equal to (TD2/MD2)+1, the ratio TD2/MD2 being greater than 1.





14. The system of claim 11, wherein the respective devices of the first cluster of the optical modules are configured to translate in at least a first direction by an offset distance, the first direction being perpendicular to optical axes of the respective optical modules.

15. The system of claim 14, wherein an adjustment to the offset distance alters a frustum width of a convergence volume defined by overlapping frustums of the first cluster of the optical modules.

			
	However, 007 does not claim at least one energy directing element as claimed.  Official Notice is taken that it is well known in the art to provide energy directing elements in an imaging system so as to focus incoming light on an image sensor (i.e. a device configured to sense electromagnetic energy”).  Therefore, it would have been obvious to include at least one energy directing element (i.e. a lens) configured to focus light onto the image sensor (i.e. at least one device...) so that a focused image may be captured.

Allowable Subject Matter
Claims 21 and 25-28 contain subject matter not taught by the prior art, but cannot be considered allowable until the above double patenting rejections are overcome.
Claims 22-24 and 29-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
[claims 21-40]
Regarding claims 21-40, while the prior art teaches various systems which include multiple optical modules for imaging a common scene (Ito (US 2016/0105660 A1), Putraya (US 2015/0294472 A1), Miao (US 2014/0078333 A1)), the prior art does not teach or reasonably suggest such a system having the claimed requirements wherein the optical modules are configured so that frustums of the optical modules substantially overlap to define a convergence volume as claimed.  
Jannard et al. (US 2019/0364263 A1) teaches a computational imaging system including multiple imaging modules having overlapping frustums which define a converge volume (Figure 7B), but does not teach the use of offset distances to produce overlapping frustums as claimed.
However, the above double patenting rejections must be overcome before all claims can be considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698